DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, lines 33-35, the phrase “wherein the fish capture part and the longitudinal end part are formed by combining a plurality of nets made of a nylon material” renders the claim vague and indefinite since the term “a plurality of nets” fails to positively refer back to and further modify the term “a plurality of nets” initially set forth at line 9 of claim 1 and therefore it is unclear if the terms represent the same or different structures.
In regard to claim 1, lines 36-39 the phrase “wherein the body part, the upper end part and the lower end part are formed by combining a plurality of nets made of a polyester or high-density polyethylene material having a specific gravity of 1.3 to 1.4” renders the claim vague and indefinite since the term “a plurality of nets” fails to positively refer back to and further modify the term “a plurality of nets” initially set forth at lines 9 and 34 of claim 1 and therefore it is unclear if the terms represent the same or different structures.
In regard to claim 2, the phrase “nets which construct the fish capture part…than nets which construct the other parts of the net combination” renders the claim vague and indefinite since the terms “nets” fail to positively refer back to the term “a plurality of nets” initially set forth at line 9 of claim 1 for which the terms in question were intended to further modify.  Also the term “the other parts of the net combination” lack positive antecedent basis and also renders the claim vague and indefinite since it is unclear what the other parts of the net combination represent.
In regard to claim 3, the phrase “nets which construct an upper portion of a longitudinal end in the lengthwise direction are formed of knotless nets” renders the claim vague and indefinite since the term “nets” fails to positively refer back to the term “a plurality of nets” initially set forth at line 9 of claim 1 for which the term in question was intended to further modify.  Also the term “a longitudinal end in the lengthwise direction” renders the claim vague and indefinite since it is unclear whether this term represents the same or different structure as “a longitudinal end part” initially set forth at lines 22-23 of claim 1.
In regard to claim 4, the phrase “nets which construct the body part…than nets which are adjacent to the lower end part” renders the claim vague and indefinite since the terms “nets” fail to positively refer back to the term “a plurality of nets” initially set forth at line 9 of claim 1 for which the terms in question were intended to further modify.
In regard to claim 4, the term “overlying nets” renders the claim vague and indefinite since the net combination 10 comprises a longitudinally extending net as shown in Fig. 2 which is wrapped about a school of fish, but there is no associated overlying net that accompanies or is used with the net combination.

Allowable Subject Matter
Claims 1-4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARREN W ARK/Primary Examiner, Art Unit 3647                                                                                                                                                                                                        



DWA